Citation Nr: 0828463	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hypertensive heart disease, previously rated as hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 until July 
1964.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, 
which originally granted a rating of 20 percent for 
hypertension pursuant to Diagnostic Code (DC) 7101, effective 
November 29, 2006.  

During the appellate process, the RO granted a 30 percent 
rating for hypertensive heart disease, previously coded as 
hypertension, under DC 7007, effective November 29, 2006.  As 
such, a combined 30 percent evaluation is presently in effect 
for hypertension and hypertensive heart disease pursuant to 
DC 7007. 

The Board additionally notes that the veteran reasonably 
raised a claim for a total disability rating based on 
individual unemployability (TDIU) in October 2007 
correspondence.  This issue is referred to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must be afforded 
the opportunity to review the recently-submitted January 2008 
statement in support of his claim, (2) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA) and (3) a VA cardiovascular examination must be 
obtained to determine the severity of the veteran's 
hypertensive heart disease and hypertension.

Specifically, additional evidence has been received since the 
case was certified for appeal without a waiver.  The RO has 
not considered such evidence in compliance with Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
concludes that there is prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

Next, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (VA has duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits).  A review of the claims file shows a 
photocopied SSA letter submitted by the veteran in April 
2007.  As SSA records may be relevant to the claim on appeal, 
and a request for records has not been documented, the RO 
should obtain them.

Finally, the veteran should be afforded an examination to 
determine the severity of his service-connected hypertensive 
heart disease, previously rated as hypertension, with 
particular emphasis on the criteria identified in DC 7007 for 
hypertensive heart disease.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Dallas, 
Texas, from May 2007 to the present.  Any 
negative search result should be noted in 
the record. 

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

3.  Schedule the veteran for an 
examination, with particular emphasis on 
the criteria related to hypertensive 
heart disease.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  Thereafter, readjudicate the claim, 
with consideration of all evidence 
obtained since the issuance of the 
supplemental statement of the case in 
August 2007.  If the benefit sought on 
appeal is not granted, issue an updated 
supplemental statement of the case (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



